        Case 1:18-cv-00187-REB Document 380 Filed 04/30/21 Page 1 of 3




Cherese D. McLain (ISB No. 7911)
MSBT, CHTD.
7699 W. Riverside Dr.
Boise, ID 83714
Telephone: (208) 331-1800
Facsimile: (208) 331-1202
cdm@msbtlaw.com

James Kaste, WSB No. 6-3244
Deputy Attorney General
Kelly Shaw, WSB No. 7-5624
Senior Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-7895 (phone)
(307) 777-3542 (fax)
james.kaste@wyo.gov
kelly.shaw@wyo.gov

Attorneys for the State of Wyoming

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT, et al.,
                                                  Case No. 1:18-cv-00187-REB
               Plaintiffs,
                                                  INTERVENOR-DEFENDANT STATE
               v.                                 OF WYOMING’S MOTION FOR
                                                  PARTIAL SUMMARY JUDGMENT
 DEBRA HAALAND, Secretary of Interior,            (PHASE THREE)
 et al.,

               Defendants,

 STATE OF WYOMING, WESTERN ENERGY
 ALLIANCE,

               Intervenor-Defendants.



       The State of Wyoming hereby moves, pursuant to Federal Rule of Civil Procedure 56, for

partial summary judgment on all of Plaintiffs’ Claims in the Second Amended Complaint
           Case 1:18-cv-00187-REB Document 380 Filed 04/30/21 Page 2 of 3




regarding the September 2017 Utah oil and gas lease sale, the February 2019 Wyoming oil and

gas lease sale, and the March 2019 Montana oil and gas lease sale. (ECF No. 165 at 54-56, 70-75).

Through this motion, Wyoming requests that the Court enter summary judgment in its favor on

the First and Second Claims for Relief, (Id. at 75-78), alleging violations of the Federal Land

Policy and Management Act, and the Third Claim for Relief, (Id. at 78-82), alleging violations of

the National Environmental Policy Act, on which Plaintiffs seek summary judgment. See (ECF

No. 375). The State of Wyoming’s grounds for this Motion are set forth in the attached

Memorandum of Points and Authorities in Support and Separate Statement of Material Facts in

Support.

       Respectfully submitted this 30th day of April, 2021.


                                                    /s/ Cherese D. McLain
                                                    Cherese D. McLain, ISB No. 7911
                                                    MSBT, CHTD.
                                                    7699 W. Riverside Dr.
                                                    Boise, ID 83714
                                                    Telephone: (208) 331-1800
                                                    Facsimile: (208) 331-1202
                                                    cdm@msbtlaw.com

                                                    /s/ Kelly Shaw
                                                    James Kaste, WSB No. 6-3244
                                                    Deputy Attorney General
                                                    Kelly Shaw, WSB No. 7-5624
                                                    Senior Assistant Attorney General
                                                    Wyoming Attorney General’s Office
                                                    2320 Capitol Ave.
                                                    Cheyenne, Wyoming 82002
                                                    Telephone: (307) 777-7895
                                                    Facsimile: (307) 777-3542
                                                    james.kaste@wyo.gov
                                                    kelly.shaw@wyo.gov

                                                    Counsel for the State of Wyoming
         Case 1:18-cv-00187-REB Document 380 Filed 04/30/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I certify that on April 30, 2021, I electronically filed the foregoing with the Clerk of the

U.S. District Court of Idaho using the CM/ECF system which sent a Notice of Electronic filing

to the parties of record.

                                                       /s/ Cherese D. McLain
                                                       Cherese D. McLain
